In an action to recover the value of certain United States Government bonds, claimed to have been converted, and for other relief, the original defendant and the impleaded defendants appeal from a judgment of the Supreme Court, Queens County, entered December 23, 1959, after a nonjury trial, which is in favor of the plaintiff against the original defendant and which dismisses the complaint of the original defendant against the impleaded defendants. Judgment affirmed, with costs against the original defendant. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.